Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 15-25 are pending. 

Applicant’s election without traverse of species that read on SEQ ID NO: 10 in the reply filed on Oct 5, 2021 is acknowledged. 

Upon reconsideration, the species election has been extended to include SEQ ID NO: 6, 31, 7, 8, 9, 11, 12 and 17. 

Claims 15-25, drawn to a fusion protein comprising: a first polypeptide and a second polypeptide covalently linked by a peptide comprising a consensus sequence GKPGSGX (SEQ ID NO: 33, wherein the peptide is 6-20 amino acids in length; wherein X is glycine (G) or a negatively charged amino acid; and wherein the peptide is not GSTSGSGKPGSGEGSTKG (SEQ ID NO: 1), GSGKPGSGEG (SEQ ID NO: 13), GKPGSGEG (SEQ ID NO: 14), or SGKPGSGE (SEQ ID NO: 15), a polynucleotide encoding said peptide, expression vector and recombinant cell comprising said polynucleotide, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 62/562, 223, filed September 22, 2017, is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 2, 2021, May 10, 2021 and June 2, 2020 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Drawings
The drawings filed on May 19, 2020 are acceptable. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation “a peptide comprising a consensus sequence GKPGSGX (SEQ ID NO: 33), wherein the peptide is 6-20 amino acids in length” is indefinite because a peptide having 6 amino acids in length does not contains the consensus sequence GKPGSGX, which has 7 amino acid residues.  As such, one of ordinary skill in the art cannot appraise the metes and bounds of the claimed 
Claims 16-25 are included in the rejection because they are dependent on rejected claim and do not correct the deficiency of the claim from which they depend. 


Claim rejections under - 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 15-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
For claims drawn to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii). 
Claim 15 encompasses any fusion protein comprising: any first polypeptide and any second polypeptide covalently linked by a peptide comprising a consensus sequence GKPGSGX (SEQ ID NO: 33), wherein the peptide is 6-20 amino acids in length; wherein X is glycine (G) or a negatively charged amino acid; and wherein the peptide is not GSTSGSGKPGSGEGSTKG (SEQ ID NO: 1), GSGKPGSGEG (SEQ ID NO: 13), GKPGSGEG (SEQ ID NO: 14), or SGKPGSGE (SEQ ID NO: 15).
Claim 16 encompasses the fusion protein of claim 15, wherein the first polypeptide comprises alight chain variable domain and the second polypeptide comprises a heavy chain variable domain.
Claim 17 encompasses any polynucleotide encoding any peptide according to claim 15.
Claim 18 encompasses any polynucleotide encoding the fusion protein of claim 15.
Claim 19 encompasses an expression vector comprising a polynucleotide of claim 18. 
Claim 20 encompasses a recombinant cell comprising a polynucleotide of claim 18. 

Claim 22 encompasses the fusion protein of claim 15, wherein the peptide is an amino acid sequence having at least 90% identity to any one of GGGSGKPGSGEGGGS (SEQ ID NO: 7), GGGSGKPGSGEGGGGS (SEQ ID NO: 8), GGGGSGKPGSGGGGS (SEQ ID NO: 9), GGGGSGKPGSGEGGS (SEQ ID NO: 10), GGGGSGKPGSGEGGGS (SEQ ID NO: 11), GGGGSGKPGSGEGGGGS (SEQ ID NO: 12), STSGSGKPGSGEGST (SEQ ID NO: 17).
Claim 23 encompasses the fusion protein of claim 15, wherein the fusion protein is any antigen-binding molecule.
Claim 24 encompasses the recombinant cell of claim 20, wherein the cell is an immune cell.
Claim 25 encompasses the immune cell of claim 24, wherein the immune cell is a T cell, NK cell, or a stem cell.
The specification exemplifies CD19 specific chimeric antigen receptor (CAR) comprising the linker sequences SEQ ID NO: 1(FMC63 WT), or the SEQ ID NO: 2 (FMC63 G4S). These results confirm expression of the CAR constructs on the surface of T cells. As shown in Figures 4A-4G, CAR T cells were produced in the context of scFv FMC63 and 24C1 scFv. KL2 (SEQ ID NO: 10), KL3 (SEQ ID NO: 11), KL4 (SEQ ID NO: 7), KLS (SEQ ID NO: 12), KL6 (SEQ ID NO: 8), and G4S2 (SEQ ID NO: 18) linkers were used to link the VL and VH domains of the scFv. 
However, the specification does not describe all fusion proteins comprising any first polypeptide and any second polypeptide covalently linked by a peptide comprising a consensus sequence GKPGSGK (SEQ ID NO: 33) wherein the peptide is 6-20 amino acids in length, and wherein the X is glycine or any negative charge amino acid and wherein the peptide is not SEQ ID NO: 1, 13, 14 or 15. 
The description of a limited species of VH and VL that binds to just CD19, is not representative of the entire genus because the genus is highly variable, i.e., different heavy and light chains comprising six different CDRs.   When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  

It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind that bind to that antigen (as held in Abbvie).  
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii 
Section 112 states that “[t]he specification shall contain a written description of the invention . . . in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains . . . to make and use the same . . . .” This requirement ensures “that the inventor actually invented the invention claimed.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  A description of what a material does, rather than of what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. 
In Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), the court explained in Amgen that when an antibody is claimed, 35 U.S.C § 112(a) requires adequate written description of the antibody itself.   Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent.  Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). 
In this case, the structure, i.e., the heavy and light chain variable domains or the six CDRs of the antibody or fusion protein that binds to which epitope of which protein is not adequately described, other than the two specific antibody FMC63 that binds to CD19.   Thus, one of skill in the art would conclude Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
In light of the number of representative number of species provided and in light of the lack of structural features common to the members of the genus, one skilled in the art would not recognize that applicant was in possession of the genus of fusion protein such as VL linked VH covalently by peptide that is 5 to 20 amino acids in length, and wherein the peptide is 6-20 amino acids in length and comprises a consensus sequence GKPGSGX wherein X is G or negative charge amino acid D or E, the polynucleotide encoding such fusion protein expressed in cell such as any immune cell or T cell or NK cell or stem cells.  
Therefore, only a CD19 specific scFv fusion protein comprising a VL and a VH wherein the VL and VH are linked by a peptide linker consisting of the amino acid sequence of SEQ ID NO: 6, 31, 7, 8, 9, 10, 12, and 17, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).
s 15-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a CD19 specific scFv fusion protein comprising a VL and a VH wherein the VL and VH are linked by a peptide linker consisting of the amino acid sequence of SEQ ID NO: 6, 31, 7, 8, 9, 10, 12, and 17, does not reasonably provide enablement for any fusion protein as set forth in claims 15-25.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  . In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 15 encompasses any fusion protein comprising: any first polypeptide and any second polypeptide covalently linked by a peptide comprising a consensus sequence GKPGSGX (SEQ ID NO: 33), wherein the peptide is 6-20 amino acids in length; wherein X is glycine (G) or a negatively charged amino acid; and wherein the peptide is not GSTSGSGKPGSGEGSTKG (SEQ ID NO: 1), GSGKPGSGEG (SEQ ID NO: 13), GKPGSGEG (SEQ ID NO: 14), or SGKPGSGE (SEQ ID NO: 15).
Claim 16 encompasses the fusion protein of claim 15, wherein the first polypeptide comprises alight chain variable domain and the second polypeptide comprises a heavy chain variable domain.
Claim 17 encompasses any polynucleotide encoding any peptide according to claim 15.
Claim 18 encompasses any polynucleotide encoding the fusion protein of claim 15.
Claim 19 encompasses an expression vector comprising a polynucleotide of claim 18. 
Claim 20 encompasses a recombinant cell comprising a polynucleotide of claim 18. 
Claim 21 encompasses the fusion protein of claim 15, wherein the consensus sequence is GKAPGSGG (SEQ ID NO: 6) or GSGKPGSGEGG (SEQ ID NO: 31). 

Claim 23 encompasses the fusion protein of claim 15, wherein the fusion protein is any antigen-binding molecule.
Claim 24 encompasses the recombinant cell of claim 20, wherein the cell is an immune cell.
Claim 25 encompasses the immune cell of claim 24, wherein the immune cell is a T cell, NK cell, or a stem cell.  Thus, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification.
The specification exemplifies CD19 specific chimeric antigen receptor (CAR) comprising the linker sequences SEQ ID NO: 1(FMC63 WT), or the SEQ ID NO: 2 (FMC63 G4S). These results confirm expression of the CAR constructs on the surface of T cells. As shown in Figures 4A-4G, CAR T cells were produced in the context of scFv FMC63 and 24C1 scFv. KL2 (SEQ ID NO: 10), KL3 (SEQ IDNO: 11), KL4 (SEQ ID NO: 7), KLS (SEQ ID NO: 12), KL6 (SEQ ID NO: 8), and G4S2 (SEQ ID NO: 18) linkers were used to link the VL and VH domains of the scFv.  
However, the specification does not teach the structure, e.g. amino acid sequences or polynucleotides of all fusion proteins comprising any first polypeptide and any second polypeptide covalently linked by a peptide comprising a consensus sequence GKPGSGK (SEQ ID NO: 33) wherein the peptide is 6-20 amino acids in length, and wherein the X is glycine or any negative charge amino acid and wherein the peptide is not SEQ ID NO: 1, 13, 14 or 15. 
While the specification discloses VH and VL from FMC63 that binds to just CD19, one species is not representative of the entire genus because the genus is highly variable, i.e., different heavy and light chains comprising six different CDRs.   When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  

For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind that bind to that antigen.  There are insufficient working examples.  As such, one of skill in the art cannot "predict" most members of the genus.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
The state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proc Natl Acad Sci USA 79: 1979, 1982; PTO 892).  Rudikoff et al teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding.
As another example, Barrios et al (J Molecular Recognition 17: 332-338, 2004; PTO 892) teach the amino acid residues in the CDRs and the length of the antibody heavy chain complementarity determining region (CDR3) are critical for antigen specific binding site (see abstract, in particular). The in vivo activity.
MacCallum et al (J Mol. Biol 262: 732-745, 1996; PTO 892) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col.) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.).
Wu et al (J. Mol. Biol. 294: 151-162, 1999; PTO 892) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation.  Thus, the state of the art recognized that it is unlikely that random pairing of VH and VL have the required  binding function.
The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970). 
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Lloyd et al, Edwards, Rudikoff et al, Barrios et al, MacCallum et al and Wu et al, the lack of guidance and direction provided by applicant, and the absence of in vivo working examples, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).  
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15 and 18-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO2016126950 (Flores-Lefranc hereafter, published August 2016; PTO 892).  
Regarding claim 15, Flores-Lefranc teaches various multivalent CD20-binding fusion protein comprising a first polypeptide such as CD20-binding domain, and a second polypeptide such as a second CD20-binding domain covalently linked by a flexible linker peptide comprising the amino acid sequence GSTSGSGKPGSGEGS (SEQ ID NO: 44, linker 4), see entire document, p. 83, p. 93, lines 10-11, p. 192, reference SEQ ID NO: 48, 51, 55, 60, in particular.   The reference peptide linker comprises the claimed consensus sequence GKPGSGE, see linker 4 sequence above in bold wherein X is a negative charged amino acid E and the length is 15 amino acids in length, which is within the claimed range of 6-20 amino acids in length.   The term “comprising” is open-ended.  It expands the claimed fusion protein to include additional molecule such as SLT toxin.  
Regarding claim 18, Flores-Lefranc teaches polynucleotide encoding the reference multivalent CD20-binding molecule, see reference claim 27.
Regarding claim 19, Flores-Lefranc teaches an expression vector comprising the reference polynucleotide, see reference claim 28.
Regarding claim 20, Flores-Lefranc teaches host cell comprising any one of the expression vector comprising the reference polynucleotide encoding the fusion protein, see reference claim 29, in particular. 
.

Claim 15 is rejected under 35 U.S.C. 102 (a)(1) or (a)(2)   as being anticipated by US Patent No. 7,056,683 (issued June 6, 2006; PTO 892). 
Regarding claim 15, the ‘683 patent teaches a fusion protein reporter comprising a first polypeptide such as CFP Br-domain from GCN5, a linker covalently to a second polypeptide comprising H4 N-terminal peptide histone substrate-YFP-targeting, see Fig. 2B wherein the linker is GSTSGSGKTGSGEGS, see reference SEQ ID NO: 17, which is 15 amino acids in length (within the claimed range of 6 to 20 amino acids in length) and comprises the claimed consensus sequence GKPGSGX wherein X is E, see sequence in bold above, see entire document, col. 17, line 24, in particular.  The term “comprising” is open-ended.  It expands the claimed fusion protein to include additional molecule at the N and C-terminus.   Thus, the reference teachings anticipate the claimed invention. 

Claims 15, 16, 18-20 and 23 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US20160017047 (Poma hereafter, published January 21, 2016; PTO 892). 
Regarding claims 15 and 23, Poma teaches a fusion protein comprising a first polypeptide such as CD20 targeting domain and a second polypeptide such as Shiga toxin effector domain (SEQ ID NO: 1, para. [0114]) covalently linked by a peptide such as GSTSGSGKPGSGEGS, which is 15 amino acids in length and within the claimed range of 6-20 amino acids in length and comprises a consensus sequence GKPGSGX wherein X is negative charged amino acid E, see Table C, 218 linker, reference SEQ ID NO: 18, para. [0144] in particular.  The term comprising is open ended.  It expands the fusion protein to include additional domain such as Strep-Tag.  
Regarding claim 16, Poma teaches the first polypeptide in the fusion protein comprises a scFv linked to a Shiga toxin wherein the CD20 binding protein comprises two polypeptide chains (e.g., one 
Regarding claims 18-20, Poma teaches polynucleotide encoding the reference fusion protein, see reference SEQ ID NO: 5, 17, para. [0141].
Regarding claim 19, Poma teaches an expression vector comprising the reference polynucleotide, see para. [0142] to [0145].
Regarding claim 20, Poma teaches host cell such as E coli, or eukaryotic cells comprising any one of the expression vector comprising the reference polynucleotide encoding the fusion protein, see para. [0146], in particular.
Thus, the reference teachings anticipate the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 15-17, 18, 20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016126950 (Flores-Lefranc hereafter, published August 2016; PTO 892) in view of Chen (US20160208018, published Jul 21, 2016; PTO 892).
The teachings of Flores-Lefranc have been discussed supra. 
Flores-Lefranc does not teach the fusion protein wherein the first polypeptide comprises a light chain variable domain and the second polypeptide comprises a heavy chain variable domain as per claim 16, a polynucleotide encoding the linker peptide as per claim 17, wherein the fusion protein is an antigen binding molecule as per claim 23, expressed by an immune cell as per claim 24 and wherein the immune cell is a T cell or NK cell or stem cell as per claim 25. 
However, Chen teaches fusion protein such as chimeric antigen receptor comprising scFv antibody wherein the scFv comprises VL linked to VH orientation, see para. [0049].  The scFv antibody comprises a flexible linker (see para. [0047]). The linker typically is a peptide linker, e.g., a flexible GSTSGSGKPGSGEGSTKG), aka the Whitlow linker, see para. [0142].  The reference fusion protein or chimeric antigen receptor is expressed on mammalian cell such as human cytotoxic T cells, see para. [0005], [0066], [0067], [0241], T cell such as CD4+ or CD8+ T cell, see para. [0255], [0256], [0287] or NK cell, see para. [0256].  
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Flores-Lefranc and Chen by linking any VL and VH of Chen using the flexible linker as taught by Flores-Lefranc to arrive at the claimed invention with a reasonable expectation success, i.e., chimeric antigen receptor comprising scFv fusion protein wherein the scFv comprising VL linked to VH orientation and wherein the linker comprising the amino acid sequence GSTSGSGKPGSGEGS and the  chimeric antigen receptor is expressed on the surface of T cell or NK cells for treating ROR specific cancer.   Claim 17 is included as it is within the purview of one of ordinary skill in the art to convert any amino acid sequence such as the linker comprising the amino acid sequence GSTSGSGKPGSGEGS as taught by Flores-Lefranc to a polynucleotide sequence just prior to making the fusion protein.  
One of ordinary skill in the art would have been motivated to do so because Chen teaches the scFv comprises VH and VL may be in VL and VH orientation known in the art, see para. [0144]. 

The person of ordinary skill would have had a reasonable expectation of success in using the flexible linker taught by Flores-Lefranc for the same purpose of linking any VL and VH in any fusion chimeric antigen receptor that is expressed by T or NK cells because Chen provides the VH and VL for the human anti-ROR1 antibody for treating cancer.  
Further, the combination does not change the operation of linking VH and VL of Flores-Lefranc. It merely improves upon the single chain antibody fusion protein as chimeric antigen receptor.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.”   See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Conclusion
Linker peptide consisting of the amino acid sequence of SEQ ID NO: 6, 31, 7, 8, 9, 10, 11, 12 or 17 are free of prior art. 

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644